Howell, J.
The order of appeal herein was granted on the fifth of December, 1870, and the appeal made returnable according to law. By the act of 1870, page 99, appeals from the parish of Tangipahoa are returnable on the first and third Mondays of each month of the term. The record was not filed until nineteenth April, 1871. It seems that *375■on twenty-seventh March an extension of time to bring up the appeal was granted. The application was too late, as it should have been made in December, 1870, or at fartherest, in January, 1871, and the ■order of extension could nob revive the right to complete the appeal which had lapsed.
The motion to dismiss, based on these facts, must prevail, as just held in Redmond v. Mann et al.
It is therefore ordered that the appeal herein be dismissed, with ■costs.